Title: To Thomas Jefferson from Ephraim Kirby, 16 December 1803
From: Kirby, Ephraim
To: Jefferson, Thomas


               
                  Sir
                     
                  Natchez, Mississippi Territory Decemr. 16th. 1803
               
               Being necessarily detained in this place a few days to prepare for the remaining part of my journey, I have availed myself of the opportunity which it presented to designate some suitable character for the office of Register in The County of Washington.—I have heard but of one person who would do justice to the appointment. Among all the respectable characters, with whom I have conversed, there seems to be a concurrence of opinion in favour of this Gentleman. The information was spontaneously afforded, under an impression that he had been previously appointed. Upon this evidence I have discharged the trust with which you was pleased to honor me, by filling the Registers Commission for the County of Washington with the name of Joseph Chambers.—He resides near Fort Stodard, and of course I have had no communication with him, but have no doubt of his acceptance
               With great respect I am sir Your Obedt. Servt
               
                  Ephm Kirby
               
            